ie

26420 Bki30632 Pat 167

mf

: WHEN RECORDED MAIL TO:
* HOME RETENTION RECORDING DEPT, Do
Attn: Ramona Tongdee
Bank of America, NA
1001 Liberty Ave, SUITE 675
Pittsburgh, PA 15222

pel Risers (MAUNA EA

Loan #

FOR INTERNAL USE ONLY nee ase a eee penne eee ett

 

LOAN MODIFICATION AGREEMENT
(Fixed Interest Rate)

This Loan Modification Agreement ("Agreement"), made this 5th day of January 2012, between ROXANE GIONEST, and
Bank of America, N.A. (Lender), amends and supplements (1) the Mortgage, Deed of Trust, or Deed to Secure Debt (the
Security Instrument), dated the 7th day of November 2008 and in the amount of $181,632.00 and (2) the Note bearing the
same date as, and secured by, the Security Instrument, which covers the real and personal property described in the
Security Instrument and defined therein as in the Property’, located at 27 MILLIKEN ROAD, SCARBOROUGH, ME 4074.

Prev tC Info W]t[s00B Wish sk WHOS

SAME AS IN SAID SECURITY INSTRUMENT

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as follows
(notwithstanding anything to the contrary contained in the Note or Security Instrument):

As of the 1st day of March 2012, the amount payable under the Note or Security Instrument (the “Unpaid Principal
Balance") is U.S. $184,639.44 consisting of the amount(s) loaned to the Borrower by the Lender which may include, are nol
limited to, any past due principal payments, Interest , fees and/or costs capitalized to date.

The Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of the Lender. Interest will be
charged on the Unpaid Principal Balance at the yearly rate of 6.375% from the 1st day of February 2012. The Borrower
promises to make monthly payments of principal and interest of U.S. $1,198,52 beginning on the 1st day of March 2012,
and continuing thereafter on the same day of each succeeding month until principal and interest are paid in full. If on the 1st
day of December 2038 (the "Maturity Date"), the Borrower still owes amounts under the Note and Security Instrument, as
amended by this Agreement, the Borrower will pay these amounts in full on the Maturity Dale,

The Borrower will make such payments at PO Box 515503, Los Angeles, CA 90051-6803 or at such other piace as the
Lender may require.

Nothing in this agreement shall be understood or construed to be a satisfaction or release in whole or in part of the Note and
Security Instrument. Except as otherwise speciflcally provided in this Agreement, the Note and Security Instrument will
remain unchanged, and the Borrower and Lender will be bound by, and comply with, all terms and provisions thereof, as
amended by this Agreement.

In consideration of this Modification, Borrower agrees that if any document related to the Security Instrument, Note and/or
Modificatlon is lost, misplaced, misstated, inaccurately reflects the true and correct terms and condilions of the loan as
modified, or is otherwise missing, Borrower(s) will comply with Lender's request to execute, acknowledga, inltlal and deliver
to Lender any documentation Lender deems necessary. If the original promissory note is replaced the Lender hereby
indemnifies the Borrower(s) against any loss associated with a demand on the original note. All documents Lender requests
of Borrower(s) shall be referred to as Documents. Borrower agrees to deliver the Documents within ten (10) days after
receipt by Borrower(s) of a wrilten request for such replacement.

As oe by their signatures below, the Borrower and the Lender agree to the foregoing

Bank of America, N.A. S EAL

VGct CrornsolL oti

ROXANE GIONEST /) Dated’

of

EVELYN E. EMMONS

 

Lae Notary Public, Maina
STATE OF at) (\ eeae. My Commission Expiras Saptember 20, 2012
x
COUNTY OF " wa
On : \* . Before

 

Notary Public, personally appeared By cues G cores

personally known lo me (er proved lo me of (he basls of satisfactory evidence) to be the parsen(s) whose name(s) is/are subseribed to
the within instrument and acknowledged tome lhat he/she/tney executed the same in his/her/thelr authorized capacity(ies), and that by
his/her/their signatures (s) on the a Bas Pine upon behalf of which ihe persan(s) acted, executed [he instrumont.

WITNESS my hand and official seal, & LW Vind

‘* Signature

_XOMOWs

Page | of 3

PLAINTIFF’S
EXHIBIT

G

 
Doce? 26420 Bki304632 Pot 148

 

 

oeeneneee erttetinees o

Bank of America, N.A.

By: Dated:

-i-|.

 

 

STATE OF DY \o A 8

COUNTY OF ( 4 sontoanl awe
On \- 17 - Va __Before :
Notary Public, personally appeared Kox Awe. Stoss otk

personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) Is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same In his/her/thelr authorized capaclty(ies), and that by
his/her/thelr signatures (s) on the Instrument the person(s), or entity upon behalf of which the person(s) acted, executed the Instrument.

Cal © | Croyle
SEAL

WITNESS my hand and officlal seal.
a

Bank of America, NA. BA2 Loan# 22629091 Page 2 of 3
Done 26420 Bkea0652 Pat LéY

DO NOT WRITE BELOW THIS LINE.

We Re A RE AE AREA ee AERA SE Ree Reef eC RR Ae el vee ee a eH Pe AB ee a ea ee

THIS SECTION IS FOR INTERNAL USE ONLY

Bank of America, N.A., for itself or as successor by merger to BAC Home Loans Servicing, LP
By: Urban Settlement Services, LLC, its attorney in fact

_ saa Dated: MAR 2 6 2013
\cartlntice \ nS

Name: STEPHANIE CASILLAS
Title - ASSISTANT SECRETARY

[Space below this line for Acknowledgement]

STATE OF COLORADO
COUNTY OF BROOMFIELD

 

On _S1242l''3 _ before Me, Notary Public, personally appeared

—_ SUSAN THAO
STEPHANIE CASILLAS personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or entity upon

behalf_of-which the person(s) acted, executed the instrument.
WES my my and id and o official seal, _
ee ge = Notary Signature
( SU salyTHAD~ Notary Public Printed Name Please Seal Here
D. 27, - 015 Notary Public Commission Expiration Date

mata

SUS SAN THAO
NOTARY PUBLIC, STATE OF COL ORANO

SS gis) ea

My Comm. Expircs s December 2: 27, 2015

  

   
Docs 24420 Bkign632 Fat 17

A certain lot or parcel of land with the buildings hereon, situated on the northeasterly side of the
Milliken Road in the Town of Scarborough, County of Cumberland and State of Maine, bounded and
described as follows:

Beginning on said Milliken Road at a stake one hundred (100) fect southeasterly fromthe
southeasterly corner of land conveyed by Carleton L Richardson, Trustee, to Harry £, Gwinn, Jr, by deed
dated July 14, 1960; thence northeasterly at right angles with said Milliken Road 1wo hundred eighty
(280) feet to land of the State of Maine; thence northwesterly along said State of Muine land eightly-five
(85) feet to an iron; thence westerly, with an included angle of 60 degrees, one hundred forty-seven and
five-tenths (147.5) feet to an iron; thence northwesterly, with an included angle of 255 degrees 50’,
scventy-nine arid five-tenths (79.5) feet to an iron; thence southwesterly, with an included angle of 174
degrees 20°, two hundred twenty-two and eight-tenths (222.8) feet to an iron at the northerly side line of
Milliken Road; thence southeasterly along said northerly side line of Milliken Road one hundred (100)
feet to the point of beginning. .

Being the same premises conveyed to me by Maurice J, Tourigny and Marie M. Tourigny by deed
dated July 22, 1966 and recorded in Cumberland County Regisiry of Deeds in Book 2966) Page 676.

Also, another certain lot or parcel of land situated on the northeasterly side of Milliken Road in the
Town of Scarborough, County of Cumberland and State of Maine, bounded and described as follows:

Beginning on the northeasterly sideline of Milliken Road at the southerly corner of land conveyed by
Maurice J. Tourigny, et al. to Paul A. Ouellette by deed dated July 22, 1966 amd recorded in the
Cumberland County Registry of Deeds in Book 2966, Page 676. thence southeasterly by Milliken Road
one hundred (100) feet to a point; thence northeasterly ai right angles with Milliken Road one hundred
eight feet, more or less, to land of the State of Maine; thence northwesterly by said land of the State of
Maine, forty-two (42) fect, more or less, to a stake at an angle in said sideline; thence northeasterly by
said land of the State of Maine to an angle in the line of said Ouellette land; thence southwesterly by said
Oucllette land two hundred eighty (280) feet to the point of beginning. )

Being the same premises conveyed to me by Andrew R. Gedaro by decd dated May 10, 1979 and
recorded in said Registry of Deeds in Book 4467, Puge 3).

   

Recal vad
Recorded Register of Deeds
May 10y2013 098562114
Cumberland County
Pamala E. Lovlay
